t c memo united_states tax_court ellen m rangos petitioner v commissioner of internal revenue respondent docket nos filed date mark clement for petitioner john m zoscak jr for respondent memorandum findings_of_fact and opinion jacobs judge by separate notices of deficiency respondent determined the following deficiencies addition and accuracy- related penalties with respect to petitioner's federal income taxes addition_to_tax and penalties year deficiency sec_6651 sec_6662 dollar_figure --- dollar_figure big_number dollar_figure big_number unless otherwise indicated all section references are to the internal_revenue_code for the years under consideration all rule references are to the tax_court rules_of_practice and procedure these cases were consolidated for trial briefing and opinion following concessions by respondent the issue remaining for decision concerns the characterization alimony as respondent contends or a property settlement as petitioner contends of payments made by petitioner's former husband for the purpose of providing petitioner with an automobile in and if the payments are determined to be alimony then they are taxable to petitioner if they are determined to be in the nature of a property settlement then they are nontaxable findings_of_fact some of the facts have been stipulated and are found accordingly the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time she filed her petitions petitioner resided in monroeville pennsylvania the agreement petitioner and john g rangos were married in on date they divorced on date petitioner and mr rangos executed a separation agreement the agreement which among other matters settled their mutual property rights provided for the support and custody of their then-minor children and provided for the support of and alimony to petitioner the agreement stated in pertinent part fourth simultaneously with the execution and delivery of this agreement the wife shall execute and deliver an assignment and quitclaim for all of her right title and interest in and to any and all shares of corporate stock owned by the husband in addition thereto the wife shall execute and deliver to the husband an assignment and quitclaim of all of her right title and interest in and to any other businesses or business interests in which the husband may have any type ownership whatsoever fifth simultaneously with the execution and delivery of this agreement the wife shall execute and deliver to the husband a quitclaim_deed for all her right title and interest in and to any and all real_estate owned by the husband and wife wherever the same may be situate sic eighth he mr rangos shall have the right of reasonable visitation with said children and further shall be entitled to claim dependency_exemptions on his federal_income_tax returns for the said children eleventh the husband shall pay to the wife for her support and maintenance the sum of two thousand eighty-three and dollar_figure dollars on or before the 5th day of january two thousand eighty-three and dollar_figure dollars on or before the 5th day of february and a like and equal sum of two thousand eighty-three and dollar_figure dollars on or before the fifth 5th day of each succeeding month thereafter for so long as the wife shall live unless the wife remarries or dies in which of either events the obligation of the husband under this paragraph eleventh shall cease and determine forever the parties understand and agree that the payments made pursuant to the terms of this paragraph shall for federal_income_tax purposes be declared by the wife as income and deductible as an expense by the husband in accordance with the provisions of i r s sic code sec_71 reg sec_1_71-1 twelfth the husband shall do all things necessary to provide the wife with the full and unrestricted use at all times of a motor_vehicle comparable to a cadillac eldorado as of january this motor_vehicle shall be a new motor_vehicle and thereafter on each third anniversary of january the husband shall provide a new motor_vehicle for the use by the wife under the provisions of this agreement the use of said motor_vehicle shall be at no expense to the wife except the cost of the operation maintenance and repair of same that may not otherwise be provided by the terms of any lease agreement or insurance contracts related to said lease agreements as may be contracted for by the husband or other lessee of said motor_vehicle the foregoing notwithstanding the husband has the option to purchase for the wife and deliver to her a comparable new motor_vehicle with unencumbered title in her name and in such event shall thereafter on or before each third anniversary date of such delivery to the wife purchase a new comparable motor_vehicle for her and deliver same to the wife with unencumbered title in her name in such event the husband shall have the benefit of trade in value of the used car previously owned by the wife the wife shall have the sole decision as to the make model and extras relative to said motor_vehicle provided to her or purchased for her pursuant to the terms hereof the obligation of the husband to provide or otherwise purchase a motor_vehicle for the wife shall cease and determine sic upon her remarriage in the event of the remarriage or death of the wife then the wife or her personal representative as the case may be shall assign all her right title and interest in the motor_vehicle in her possession at that time to the husband or to his personal representative if he be deceased and make delivery of same accordingly sixteenth the husband and wife shall file a joint income_tax return for the year and the husband shall pay all income taxes for the year in accordance therewith in addition thereto the husband shall be solely responsible to pay any and all deficiencies due or determined in the future to be due as a result of any joint income_tax return filed by the husband and wife for the year or any prior years and does hereby indemnify the wife as to any responsibility therefor the husband shall be entitled to any and all refunds from joint income_tax returns filed by them which may be due for any years prior to and the wife shall endorse any such drafts upon request of the husband pursuant to the agreement petitioner received a dollar_figure equity_interest in the marital residence various items of household furnishings beneficiary rights in a dollar_figure insurance_policy in trust that was later canceled and a right to use a florida condominium owned by mr rangos in exchange for her interests in mr rangos' various businesses and real_estate at the time the agreement was signed mr rangos' net_worth was between dollar_figure-3 million mr rangos owned all the stock of u s utilities service co u s utilities a pennsylvania corporation on date u s utilities hired petitioner as a public relations consultant for years as compensation u s utilities paid petitioner dollar_figure per month this payment was considered one- half of the alimony payment she was to receive from mr rangos pursuant to paragraph of the agreement although petitioner only worked for u s utilities until date she continued receiving the dollar_figure payment from the company every month thereafter both parties were represented by counsel in the negotiations and execution of the agreement mr rangos' attorney drafted the agreement the automobiles in the beginning mr rangos provided petitioner with one of his company's automobiles from to mr rangos failed to provide petitioner with an automobile petitioner sued mr rangos as a result of his breach of paragraph of the agreement in date the court ordered mr rangos to pay petitioner the date list cost of a cadillac eldorado the date list price cost of a cadillac eldorado less the date blue_book value of cadillac eldorado and the date list cost of a cadillac eldorado less the date blue_book value of a cadillac eldorado thereafter mr rangos provided petitioner with a new automobile every years mr rangos dictated the form of the transaction used to provide the and vehicles in this respect petitioner had to engage in extended negotiations with various persons in mr rangos' company chambers development co and get the approval of chamber development co 's purchasing department before she obtained either the or automobiles on or about date petitioner selected a 2-door cadillac deville vehicle no it was less expensive than the because petitioner basically wanted to get out of her marriage with mr rangos and just walk away from that situation petitioner preferred that mr rangos give her an automobile and she would have managed to provide herself with an automobile thereafter mr rangos preferred that petitioner use one of his company's automobiles eldorado to which she was entitled under paragraph pursuant to his option under paragraph and reserving the trade-in value to himself subject_to petitioner's obligation to relinquish the vehicle upon her death or remarriage mr rangos titled vehicle no in petitioner's name the total price of this vehicle including taxes license title fees and optional equipment was dollar_figure on date mr rangos paid cochran cadillac dollar_figure by personal check petitioner insured vehicle no with standard fire insurance co and paid all insurance premiums on the automobile mr rangos was named loss payee petitioner paid all the operating and maintenance_costs of vehicle no in date mr rangos sold to a third party the automobile provided to petitioner in under paragraph and kept the proceeds petitioner retained vehicle no until approximately date when pursuant to paragraph mr rangos provided her with a new cadillac deville vehicle no which she personally selected mr rangos titled the car in petitioner's name the total price of this automobile including taxes license title fees and optional equipment was dollar_figure in accordance with paragraph vehicle no was traded in for vehicle no the trade-in value of vehicle no was dollar_figure on date mr rangos wrote a dollar_figure check to petitioner she endorsed it and tendered it to cochran cadillac as payment for the automobile petitioner insured vehicle no with allstate insurance co and paid all insurance premiums she was named as the loss payee petitioner performed the required maintenance on both vehicles no and both automobiles had low mileage and were in excellent condition at the time they were traded in petitioner retained vehicle no until when pursuant to paragraph mr rangos provided her with a new cadillac deville federal_income_tax returns on her return petitioner excluded from income mr rangos' dollar_figure payment to cochran cadillac for vehicle no on her return petitioner excluded from income mr rangos' dollar_figure payment for vehicle no petitioner obtained an opinion of a law firm which she relied upon in taking these positions on her returns on his and returns mr rangos deducted as alimony the amounts he paid for vehicles nos and during those years pursuant to sec_215 notices of deficiency in the notices of deficiency respondent determined that petitioner failed to report alimony income of dollar_figure and dollar_figure for and respectively respondent has conceded the sec_6651 addition_to_tax and sec_6662 accuracy- related penalties determined in the notices of deficiency opinion the sole issue to be resolved concerns the characterization alimony or property settlement of the payments made by petitioner's former husband for the purpose of providing petitioner with an automobile in and petitioner asserts that these payments are not alimony and her use of an automobile was provided for pursuant to a property agreement on the other hand respondent contends that the payments constituted alimony to petitioner because they were made periodically ie every years under a written_separation_agreement constructively received by petitioner and made to support and maintain petitioner succinctly stated alimony or separate_maintenance payments are generally taxable to the recipient and deductible by the payor whereas transfer of property between spouses property_settlements incident to a divorce are generally not taxable events and do not give rise to recognizable income or to a deduction sec_61 a the deficit_reduction_act_of_1984 publaw_98_369 98_stat_494 extensively changed the alimony rules effective for divorce decrees executed after date we note that this case involves sec_71 prior to its revision in deciding the character of an award in a divorce or separation decree great weight is given to the language and structure of the decree 749_f2d_11 6th cir affg tcmemo_1983_278 the decision of whether payments are in the nature of support that is alimony or a property settlement however is not controlled by the labels assigned to the payments by the court in the divorce decree or by the parties in their agreement but instead depends upon all of the facts and circumstances 82_tc_128 77_tc_1275 factors which indicate that the payments are in the nature of a property settlement are the parties in their agreement or the court in its decree intended the payments to effect a division of their assets the recipient surrendered valuable property rights in exchange for the payments the payments are fixed in amount and not subject_to contingencies such as the remarriage or death of the recipient the payments are secured the amount of the payments plus the other_property awarded to the recipient equals approximately one-half of the property accumulated by the parties during marriage the needs of the recipient were not taken into consideration in determining the amount of the payments and a separate provision for support was provided elsewhere in the decree or agreement beard v commissioner supra pincite5 in the instant case a majority of the above factors indicates that the payments made by mr rangos were in the nature of a property settlement rather than support our analysis in this regard is as follows with regard to the first factor we believe the agreement was intended to be a comprehensive and final settlement of all property claims and rights between mr rangos and petitioner in this respect mr rangos was primarily concerned with retaining ownership of his business interests and real_estate he wanted these assets and used the agreement to get them this factor favors treating the payments as part of a property settlement with regard to the second factor pursuant to the agreement petitioner surrendered valuable property rights her rights in all of mr rangos' corporate stock his business interests and all real_estate except the marital residence this factor favors treating the payments as part of a property settlement with regard to the third factor although the payments were not fixed in amount they were fixed in that mr rangos was required to provide petitioner with full and unrestricted use of a new cadillac eldorado or an equivalent automobile the automobile payments were subject_to two possible contingencies petitioner's death or remarriage although these contingencies favor characterizing the payments as alimony we do not believe that they prove fatal to petitioner's case in light of the entire record before us see eg stiles v commissioner tcmemo_1981_711 with regard to the fourth factor it does not appear that the payments were secured_by any of mr rangos' assets the absence of this factor favors treating the payments as alimony with regard to the fifth factor petitioner received the following pursuant to the agreement a dollar_figure equity_interest in the marital residence certain items of household furnishings maintenance payments for the children alimony payments of dollar_figure per month use of a new cadillac eldorado or the equivalent every years beneficiary rights in mr rangos' dollar_figure life_insurance_policy in trust and a right to use a florida condominium owned by mr rangos we believe the value of all the assets including the use of a new cadillac every years received by petitioner was less than one-half of the value of the property accumulated by petitioner and mr rangos during their marriage this factor favors treating the payments as part of a property settlement with regard to the sixth factor we believe petitioner's needs were taken into consideration in determining the amount of the car payments thus this factor favors treating the payments as alimony finally with regard to the seventh factor a separate provision for support paragraph was clearly enunciated in the agreement declaring these support payments deductible by mr rangos and taxable to petitioner this factor favors treating the automobile payments as part of a property settlement upon analyzing the seven aforementioned factors we conclude that mr rangos and petitioner intended the automobile payments to be part of a property settlement see kohn v kohn a 2d pa super ct in reaching our conclusion we found that petitioner credibly testified to the circumstances surrounding execution of the agreement its intent and subsequent performance although the language of paragraph does not provide for the tax treatment of the automobile payments elsewhere the agreement specifically declares the tax treatment of certain items paragraph states that mr rangos is entitled to the dependency_exemptions for the minor children paragraph states that the payments made pursuant to this paragraph are to be includable in petitioner's income and deductible as an expense by mr rangos and paragraph refers to deficiencies and refunds regarding petitioner and mr rangos' and income_tax returns we believe that had petitioner and mr rangos intended paragraph to involve taxable alimony they would have said so moreover paragraph states that the use of said motor_vehicle shall be at no expense to the wife except the cost of the operation maintenance and repair emphasis added this sentence along with petitioner's credible testimony supports our conclusion that the parties did not intend for petitioner to include the automobile payments as income ambiguous language in a contract is to be resolved against the drafter of the agreement 100_tc_319 n affd 47_f3d_168 6th cir see eg 397_us_203 accordingly we construe any ambiguity of paragraph against mr rangos considering all the facts and circumstances we hold that the amounts paid_by mr rangos for the purpose of furnishing petitioner with an automobile in and are in the nature of a property settlement and therefore not includable in her income for those years to reflect the foregoing and respondent's concessions decisions will be entered for petitioner
